  Case 5:20-cv-00631-DEP Document 17 Filed 08/05/21 Page 1 of 17




             IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF NEW YORK


MICHELLE LYNN W.,

                       Plaintiff,
           v.                                   Civil Action No.
                                                5:20-CV-0631 (DEP)

COMMISSIONER OF SOCIAL SECURITY,

                       Defendant.


APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF

STEVEN R. DOLSON LAW OFFICE               GREGORY P. FAIR, ESQ.
126 N. Salina Street                      STEVEN R. DOLSON, ESQ.
Suite 3B
Syracuse, NY 13202

FOR DEFENDANT

SOCIAL SECURITY ADMIN.                    NICOLE SONIA, ESQ.
625 JFK Building
15 New Sudbury St
Boston, MA 02203

DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE

                                    ORDER

     Currently pending before the court in this action, in which plaintiff

seeks judicial review of an adverse administrative determination by the
    Case 5:20-cv-00631-DEP Document 17 Filed 08/05/21 Page 2 of 17




Commissioner of Social Security (“Commissioner”), pursuant to 42 U.S.C.

§ 405(g) are cross-motions for judgment on the pleadings. 1 Oral argument

was conducted in connection with those motions on August 3, 2021,

during a telephone conference held on the record. At the close of

argument, I issued a bench decision in which, after applying the requisite

deferential review standard, I found that the Commissioner=s determination

did not result from the application of proper legal principles and is not

supported by substantial evidence, providing further detail regarding my

reasoning and addressing the specific issues raised by the plaintiff in this

appeal.

       After due deliberation, and based upon the court=s oral bench

decision, a transcript of which is attached and incorporated herein by

reference, it is hereby

       ORDERED, as follows:

       1)    Plaintiff=s motion for judgment on the pleadings is GRANTED.

       2)    The Commissioner=s determination that plaintiff was not

disabled at the relevant times, and thus is not entitled to benefits under the


1       This matter, which is before me on consent of the parties pursuant to 28 U.S.C.
' 636(c), has been treated in accordance with the procedures set forth in General
Order No. 18. Under that General Order once issue has been joined, an action such as
this is considered procedurally, as if cross-motions for judgment on the pleadings had
been filed pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

                                           2
  Case 5:20-cv-00631-DEP Document 17 Filed 08/05/21 Page 3 of 17




Social Security Act, is VACATED.

      3)    The matter is hereby REMANDED to the Commissioner,

without a directed finding of disability, for further proceedings consistent

with this determination.

      4)    The clerk is respectfully directed to enter judgment, based

upon this determination, remanding the matter to the Commissioner

pursuant to sentence four of 42 U.S.C. ' 405(g) and closing this case.




Dated:      August 5, 2021
            Syracuse, NY




                                       3
Case 5:20-cv-00631-DEP Document 17 Filed 08/05/21 Page 4 of 17




 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF NEW YORK
 --------------------------------------------x
 MICHELLE LYNN W.,

                                 Plaintiff,
 vs.                               5:20-CV-631

 COMMISSIONER OF SOCIAL SECURITY,

                             Defendant.
 --------------------------------------------x
       Transcript of a Decision held during a

 Telephone Conference on August 3, 2021, the
 HONORABLE DAVID E. PEEBLES, United States Magistrate

 Judge, Presiding.

                         A P P E A R A N C E S
                            (By Telephone)

 For Plaintiff:         LAW OFFICES OF STEVEN R. DOLSON
                        Attorneys at Law
                        126 N. Salina Street, Suite 3B
                        Syracuse, New York 13202
                          BY: GREGORY P. FAIR, ESQ.

 For Defendant:         SOCIAL SECURITY ADMINISTRATION
                        Office of the General Counsel
                        JFK Federal Building, Room 625
                        15 New Sudbury Street
                        Boston, Massachusetts 02203
                          BY: NICOLE SONIA, ESQ.

                  Jodi L. Hibbard, RPR, CSR, CRR
               Official United States Court Reporter
                      100 South Clinton Street
                   Syracuse, New York 13261-7367
                           (315) 234-8547
     Case 5:20-cv-00631-DEP Document 17 Filed 08/05/21 Page 5 of 17
                                                                        16


1                      (The Court and all counsel present by
2                       telephone.)

3                THE COURT:    Let me begin by thanking both of you

4     for excellent oral and written presentations.
5                I have before me a challenge by plaintiff to an

6     adverse determination by the Commissioner of Social Security

7     finding that she was not disabled at the relevant times and
8     therefore ineligible for the benefits sought.          The challenge

9     is brought pursuant to 42 United States Code Section 405(g).
10               The background is as follows:        Plaintiff was born

11    in September of 1971 and is currently 49 years of age.           She

12    stands approximately five foot three-and-a-half inches in
13    height and at various times has weighed between 195 and

14    220 pounds.    Plaintiff has a 12th grade education and was in

15    regular classes while in high school.        She also has
16    one-and-a-half years of community college education in the

17    field of liberal arts.      Plaintiff lives with her husband and
18    one son who in April of 2019 was 23 years old.          She has three

19    other grown children.      Plaintiff lives in a house in

20    Hannibal, New York.     She at one point moved to North Carolina
21    but then returned to New York.       She is right-handed and

22    drives.   Plaintiff stopped working in April of 2012.           She

23    suffered a Workers' Compensation injury when she slipped on
24    water and fell in October of 2011.        She worked up until

25    January 7, 2012.     She later returned to work on April 9 and



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 5:20-cv-00631-DEP Document 17 Filed 08/05/21 Page 6 of 17
                                                                      17


1     left on April 27, 2012.      She worked from 1990 until she
2     stopped working as a licensed CNA.

3                 Plaintiff suffers physically from asthma, lumbar

4     degenerative disk disease, heart issues, type 2 diabetes, and
5     obesity.    She underwent a laminectomy with fusion on

6     December 20, 2013.     The surgery was performed by Dr. Colin

7     Harris, who practices with Syracuse Orthopedic Specialists,
8     or SOS.    Mentally, plaintiff also suffers from depressive

9     disorder and anxiety disorder.       Plaintiff's primary health
10    care provider is through Fulton Health Center which

11    apparently is now known as ConnextCare.         She has also treated

12    with SOS, including Dr. Harris and Dr. Richard DiStefano.
13    She has seen Dr. Raymond Alcuri from 2011 until June of 2013

14    for back pain management.      She has seen providers at New York

15    Spine & Wellness Center.      She has seen Physician's Assistant
16    Craig Hanifin and she has treated at the New York Heart

17    Center.
18                She has been prescribed various medications

19    including hydrocodone, ibuprofen, nitroglycerin, metformin,

20    meloxicam, tizanidine, epidural steroid injections, and a
21    rescue inhaler.     She has also undergone massage therapy and

22    chiropractic intervention.

23                In terms of activities of daily living, plaintiff
24    is able to dress, bathe, groom, at least above the waist.

25    She does laundry, she's able to shop, does some cooking, she



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 5:20-cv-00631-DEP Document 17 Filed 08/05/21 Page 7 of 17
                                                                      18


1     is able to drive short distances, she watches television,
2     listens to the radio, and socializes.        Plaintiff is a smoker,

3     between one half and one pack per day.        At one point she quit

4     but then resumed smoking.
5                Procedurally, plaintiff applied for Title II

6     Disability Insurance benefits on August 20, 2013, alleging an

7     onset date of April 27, 2012.       It was noted that a prior
8     application from November 12, 2012 was reopened as well.

9     Plaintiff claims disability based on heart condition,
10    depression, diabetes, spinal stenosis, a blood disorder, and

11    high blood pressure.     On February 5, 2015, Administrative Law

12    Judge Bruce Fein conducted a hearing to address plaintiff's
13    application for benefits.      Judge Fein subsequently issued an

14    adverse determination on July 10, 2015.         That became a final

15    determination of the agency on October 17, 2016, when the
16    Social Security Administration Appeals Council denied

17    plaintiff's application for review.
18               Upon court review, the matter was remanded based on

19    a decision from Magistrate Judge Thérèse Wiley Dancks issued

20    on January 24, 2018 for failure of the administrative law
21    judge to address treatment notes, including from Dr. Harris,

22    Physician's Assistant Richman, Dr. Tiso, and Dr. Tallarico,

23    pursuant to the treating source rule, all suggesting that
24    plaintiff was capable of either sedentary or less than

25    sedentary work.     The administrative law judge decision was



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 5:20-cv-00631-DEP Document 17 Filed 08/05/21 Page 8 of 17
                                                                      19


1     subsequently vacated on May 21, 2018 by the Appeals Council
2     and the matter was remanded.

3                 A new hearing was conducted on April 9, 2019 by ALJ

4     Fein, at which a vocational expert also testified.          At that
5     hearing, it was determined that plaintiff was seeking

6     disability benefits for a closed period of April 27, 2012 to

7     July 1, 2017, based upon her return to work on that date.
8     ALJ Fein issued an adverse determination again on May 22,

9     2019.   That became the final determination when the Appeals
10    Council denied plaintiff's application for review on May 8,

11    2020.   This action was commenced on June 8, 2020 and is

12    timely.
13                In his decision, ALJ Fein applied the familiar

14    five-step sequential test for determining disability after

15    first concluding that plaintiff was insured through
16    December 13, 2018.

17                At step one, he concluded plaintiff had not engaged
18    in substantial gainful activity over the closed period for

19    which benefits were sought.       He did, however, note that there

20    was some work activity in 2016, but it did not rise to a
21    level sufficient to be found to be substantial gainful

22    activity.

23                At step two, ALJ Fein concluded that plaintiff does
24    suffer from severe impairments that impose more than minimal

25    limitations on her ability to perform basic work functions,



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 5:20-cv-00631-DEP Document 17 Filed 08/05/21 Page 9 of 17
                                                                        20


1     including lumbar degenerative disk disease status post
2     laminectomy and fusion, coronary artery disease status post

3     myocardial infarction, depressive disorder, and anxiety

4     disorder.
5                 At step three, he concluded that plaintiff's

6     conditions do not meet or medically equal any of the listed

7     presumptively disabling conditions set forth in the
8     regulations, including Listings 1.04, 4.04, 12.04, and 12.06.

9                 After reviewing the medical evidence and other
10    evidence, plaintiff's residual functional capacity was

11    determined by ALJ Fein to include the ability to perform

12    sedentary work with exceptions including:         She could not
13    climb ropes, ladders, or scaffolds, kneel, crouch, or crawl.

14    The claimant could occasionally balance, stoop, and climb

15    ramps or stairs, she had to avoid concentrated exposure to
16    unprotected heights, she also needed a low stress job which

17    is defined as one involving only occasional decision making,
18    changes in the work setting, and use of judgment.

19                At step four, ALJ Fein concluded that plaintiff is

20    not capable of performing her past relevant work as a home
21    health aide or CNA, either as actually performed or

22    generally performed in the national economy.

23                At step five, ALJ Fein first noted that if
24    plaintiff were capable of performing a full range of

25    sedentary work, a finding of no disability would be required



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 5:20-cv-00631-DEP Document 17 Filed 08/05/21 Page 10 of 17
                                                                         21


1     under the Medical-Vocational Guidelines, or the Grid Rules,
2     and specifically Grid Rules 201.28 and 201.21.          Noting that

3     there were additional limitations that would erode the job

4     base on which the Grids were predicated, ALJ Fein concluded,
5     based on the testimony of a vocational expert who applied a

6     hypothetical that aligned with the RFC finding, plaintiff is

7     capable of performing available work in the national economy,
8     citing representative positions of table worker, stuffer-toy

9     and addresser, and therefore concluded that plaintiff was not
10    disabled at the relevant times.

11                The court's function in this matter is to determine

12    whether correct legal principles were applied and whether the
13    result is supported by substantial evidence.          The Second

14    Circuit noted in Brault v. Social Security Administration

15    Commissioner, 683 F.3d 443, Second Circuit, 2012, that
16    substantial evidence means such relevant evidence as a

17    reasonable mind would accept as adequate to support a
18    conclusion.    The court further noted in Brault that this is

19    an extremely deferential standard and stringent, more so even

20    than the clearly erroneous standard.         The court further noted
21    that, under the substantial evidence standard, once an ALJ

22    finds a fact, that fact can be rejected only if a reasonable

23    fact finder would have to conclude otherwise.
24                In this case, plaintiff raises a single contention

25    and that revolves around the determination, how much weight



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 5:20-cv-00631-DEP Document 17 Filed 08/05/21 Page 11 of 17
                                                                          22


1     to be given to medical opinions in the record and it centers
2     not exclusively but primarily on the treating source rule as

3     it applies to opinions given by Dr. Harris, the treating

4     orthopedic surgeon.      And it is based on treatment notes from
5     October 2015 and February 2016 as well as the July 2015

6     medical source statement and limitations cited in lifting and

7     carrying as well as twisting and being off-task and absent.
8                 As the plaintiff points out, under the regulations

9     that were in effect at the time this application was made,
10    the opinion of a treating physician regarding the nature and

11    severity of an impairment is ordinarily entitled to

12    considerable deference provided that it is supported by
13    medically acceptable clinical and laboratory diagnostic

14    techniques and is not inconsistent with other substantial

15    evidence.    Veino v. Barnhart, 312 F.3d 578 at 588.         Treating
16    source opinions are not controlling, however, if they are

17    contrary to other substantial evidence in the record,
18    including the opinions of other medical experts.           And of

19    course where conflicts arise in the form of contradictory

20    medical evidence, the resolution is properly entrusted to the
21    Commissioner under Veino, 312 F.3d at 588.

22                Significantly, when an ALJ does not give

23    controlling weight to a treating source's opinion, he or she
24    must apply several factors to determine what degree of weight

25    should be assigned to the opinion.        Those factors are set out



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 5:20-cv-00631-DEP Document 17 Filed 08/05/21 Page 12 of 17
                                                                       23


1     in 20 C.F.R. Section 404.1527, and in this circuit are
2     generally referred to as the Burgess factors.          When a

3     treating source's opinion is repudiated, an ALJ must provide

4     specific reasons for the rejection.        The Circuit has noted
5     that in many instances because of the sheer volume I'm sure,

6     among other things, of cases that ALJs experience, they don't

7     often recite verbatim or rotely the Burgess factors that are
8     considered when analyzing a treating source's opinion.           And

9     so in Estrella v. Berryhill, for example, 925 F.3d 90, Second
10    Circuit 2019, the Second Circuit noted that rote recitation

11    of the Burgess factors is not necessarily required so long as

12    a searching review of the record reflects that the treating
13    source rule was not violated.

14                I have to say that in this case, it is somewhat

15    disappointing that ALJ Fein did not more clearly articulate
16    why Dr. Harris' opinions, which were contrary to the residual

17    functional capacity finding, were not given controlling
18    weight, particularly since this case was once remanded for

19    that very reason by the court.

20                Focusing on the July 2015 medical source statement
21    at page 822, it is rejected based on a very short paragraph

22    and really a single statement that many of plaintiff's

23    physical exams have noted relatively normal findings and
24    there are citations to treatment records.         On the issue of

25    lifting there are clearly competing medical opinions and



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 5:20-cv-00631-DEP Document 17 Filed 08/05/21 Page 13 of 17
                                                                       24


1     under Veino, of course, it is for the ALJ to resolve those
2     inconsistencies.

3                 My focus really is on the issue of twisting.

4     Chiropractor Sean Higgins on July 24, 2012 at pages 402 to
5     405 issued an opinion finding that plaintiff should not

6     engage in repetitive twisting from the waist.          Of course that

7     opinion was given prior to the date of plaintiff's surgery.
8                 Dr. Colin Harris, a treating source, has issued two

9     separate opinions addressing twisting.         In the July 28, 2015
10    medical source statement at 733 to 735, it was indicated that

11    plaintiff should rarely twist.        On October 20, 2015 at page

12    1076, Dr. Harris prescribed limited twisting activity.
13                Physician's Assistant Craig Hanifin and Dr. Warren

14    Wulff on February 23, 2016 at page 1066 indicated that

15    plaintiff should engage in limited twisting activity.
16                Dr. Elke Lorensen, whose opinion was given some

17    weight, issued a consultative opinion on 425 to 430 based on
18    her examination of the plaintiff.        It does not contain any

19    mention one way or the other of twisting limitation.

20                Dr. Steven Shilling was issued interrogatories,
21    he's a cardiology specialist, at 1027 to 1043.          His responses

22    dodge any questions related to plaintiff's back condition.

23                Dr. Sonya Clark, an orthopedic surgeon who was also
24    posed interrogatories, issued responses on August 31, 19 --

25    2018, I'm sorry, at pages 1016 to 1021.         The administrative



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 5:20-cv-00631-DEP Document 17 Filed 08/05/21 Page 14 of 17
                                                                            25


1     law judge and defendant rely heavily on that statement.
2     However, Dr. Clark in the form is not asked any questions

3     concerning twisting.      The postural limitations that were

4     asked about include climb stairs and ramps, climb ladders or
5     scaffolds, balance, stoop, kneel, crouch, or crawl.              No

6     request about the ability to twist.

7                 In his decision, ALJ Fein does not specifically
8     discuss twisting.     He does discount Dr. Harris and PA

9     Hanifin's statements generally as not supported at 822.
10                When you look at the Burgess factors, Dr. Harris is

11    an orthopedic surgeon, longstanding treatment relationship.

12    The administrative law judge really did a very limited review
13    of the records and gave no explanation as to why the multiple

14    opinions limiting twisting were discounted.

15                This is a close case because I understand the
16    deferential nature of the court's review in this case, but I

17    believe that in this instance the treating source rule was
18    violated, particularly when it comes to the opinions

19    regarding twisting.      The question really then becomes, was it

20    harmless error.     This is a case that was resolved at step
21    five where the Commissioner bears the burden of proof.

22    Clearly the Commissioner can carry the burden by posing a

23    hypothetical to the vocational expert that includes all of
24    the limitations that the plaintiff experiences.          Calabrese v.

25    Astrue, 358 F.App'x 274 from Second Circuit 2009.           In this



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 5:20-cv-00631-DEP Document 17 Filed 08/05/21 Page 15 of 17
                                                                           26


1     case when it comes to twisting, there is no guidance in
2     Social Security Rulings or Regulations, including SSR 85-15,

3     concerning twisting.      The Dictionary of Occupational Titles

4     also contains no guidance on the issue, as well as the
5     Selected Characteristics of Occupations.         Ricketts v.

6     Berryhill, 2017 WL 6624025, from the Western District of

7     Oklahoma, December 28, 2017.
8                 The crux then is that the vocational expert really

9     needs to weigh in on the effect, if any, on a twisting
10    limitation and in this case, I could perhaps imagine that the

11    three jobs cited would not necessarily involve more than

12    occasional twisting, but I'm not a vocational expert.            It's
13    not my place to make that judgment, it's for the vocational

14    expert; and the Commissioner, again, bears the burden of

15    proof at step five.      So I believe that a remand is required
16    in order to probe this issue.       Hopkins v. Commissioner of

17    Social Security, 2015 WL 4508630 from the Northern District
18    of New York 2015.     I find error and therefore no need to

19    address the secondary issues of off-task and absence.            I

20    don't find persuasive evidence of disability, and so I will
21    grant judgment on the pleadings to the plaintiff, vacate the

22    Commissioner's determination, and order that the matter be

23    remanded for further consideration consistent with this
24    opinion.

25                Thank you both for excellent presentations, I hope



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 5:20-cv-00631-DEP Document 17 Filed 08/05/21 Page 16 of 17
                                                                       27


1     you stay safe in these interesting times.
2                 MR. FAIR:    Thank you, your Honor.

3                 MS. SONIA:    Thank you.

4                       (Proceedings Adjourned, 11:45 a.m.)
5

6

7
8

9
10

11

12
13

14

15
16

17
18

19

20
21

22

23
24

25



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 5:20-cv-00631-DEP Document 17 Filed 08/05/21 Page 17 of 17




1                      CERTIFICATE OF OFFICIAL REPORTER
2

3

4           I, JODI L. HIBBARD, RPR, CRR, CSR, Federal
5     Official Realtime Court Reporter, in and for the

6     United States District Court for the Northern

7     District of New York, DO HEREBY CERTIFY that
8     pursuant to Section 753, Title 28, United States

9     Code, that the foregoing is a true and correct
10    transcript of the stenographically reported

11    proceedings held in the above-entitled matter and

12    that the transcript page format is in conformance
13    with the regulations of the Judicial Conference of

14    the United States.

15
16                            Dated this 3rd day of August, 2021.

17
18

19                                     /S/ JODI L. HIBBARD

20                                     JODI L. HIBBARD, RPR, CRR, CSR
                                       Official U.S. Court Reporter
21

22

23
24

25



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
